DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 to 18 of U.S. Patent No. 9,687,730 (U.S. Patent Application No. 13/957,492).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1 to 20).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.
Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 to 20 of U.S. Patent No. 10,076,706 (U.S. Patent Application No. 15/607,005).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1 to 20).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. 
Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 to 20 of U.S. Patent No. 10,350,494 (U.S. Patent Application No. 16/057,384).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1 to 20).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.
Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 to 20 of U.S. Patent No. 11,135,510 (U.S. Patent Application No. 16/436,974).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1 to 20).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, US 2011/0018795, in view of Perez et al., US 2010/0302257.

In Reference to Claims 1 and 11
	Jang teaches a method and non-transitory computer-readable medium storing instructions comprising selecting, by a processing system including a processor (Par. 125), portions of a surface of an accessory to define a plurality of zones (Fig. 3 and Par. 35 which teaches a device with sensors which can include accessory devices such as a computer monitor. Par. 54 which teaches where there are sensors on the left and right sides of the device which can thus be respectively divided into left and right areas. As broadly claimed examiner considers the software configuration to interpret the sensor data as left and right hand gestures in the left and right areas as “selecting portions of a surface of an accessory” See also Par. 72 which teaches a user activating or deactivating the input mode of the device to include gesture interaction), each of the plurality of zones corresponding to a plurality of near field sensors (Par. 4 and Par. 39-41 which teaches left and right sensors and teaches use of two types of sensors, both proximity and camera sensors, for sensing gestures on the left and right. So, sensor 410 and 450 correspond to the first zone and sensor 430 and 450 correspond to the second zone. Further see Par. 41 which teaches that the proximity sensors could be deployed adjacent to “both” the first and second camera sensors) , each near field sensor of the plurality of near field sensors being operable to detect objects in a space proximate to a zone of the plurality of zones (Fig. 5-8, 9, and Par. 52, 67-69 and 73 which teaches where the user makes a hand gesture within a space covered by either sensors 410 and 450 or 430 and 450 and the sensors discriminate the gesture); determining, by the processing system and based on a detection of a movement in a first zone of the plurality of zones, that the movement is associated with an action related to a presentation of an electronic application (Fig. 9 and Par. 52 and 75-76 which teaches where the system uses the sensor data to discriminate the user action and determines a input action associated with the recognized gesture); and transmitting, by the processing system, to the electronic application, the action associated with the movement (Fig. 9 and Par. 75. See also Fig. 10 and Par. 80. See also Fig. 17-20 and Par. 111-119 which teaches an example of a musical instrument application where gestures sensed in left and right zones are used to execute playing an instrument in a music application).
	However, although Jang teaches that the method can be used for various types of applications (See for example Fig. 11 and Fig. 17) and teaches where the method can be used on gaming devices (Par. 35 “portable game terminal”), However they do not explicitly teach where the electronic application is a gaming application.
	Perez et al. teaches a system where user gestures detected by sensors of the electronic device are used to control actions in a gaming application (Par. 16 “a user may control an application executing on a computing environment such as a game console, a computer, or the like and/or may animate a virtual character such as an avatar, an on-screen character, an on-screen object, or the like by performing one or more gestures and/or movements.”).
	It would be desirable to modify the method and medium of Jang to include a game application as taught by Perez et al. in order to allow the user to enjoy using the intuitive gesture controls on their device for controlling elements of game applications.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and medium of Jang to include a game application as taught by Perez et al.

	In Reference to Claim 2
	Jang teaches where each of the plurality of zones corresponds to a distinct portion of the surface of the accessory (Fig. 5 and Par. 54 “left and right areas”).

	In Reference to Claim 5
	Jang teaches where at least a portion of the plurality of zones correspond to physically independent areas of the accessory (As broadly claimed examiner considers the left and right zones defined by the distinct physical components of the camera sensors as shown in Fig. 4-5 and Par. 54 to constitute “physically independent” areas of the accessory).

	In Reference to Claim 6
	Jang teaches obtaining, by the processing system, the action associated with the movement based on the detection (Fig. 9-10 and Par. 75. See also Fig 11-12 and Par. 86-89 and Fig. 17-20 and Par. 113-119 for additional examiners of a particular gesture movement being discriminated and associated with a particular application action).

	In Reference to Claim 7 and 13
	Jang and Perez et al. teach wherein the action comprises controlling actions of an animated object presented by the game application, initiating execution of a software application independent of the game application, or a combination thereof (Jang Fig 11-12 and Par. 86-89 which teaches where gestures control the visual behavior of an application GUI and Perez et al. Par. 16 which teaches where gestures control the animations of an on screen game avatar or character).

	In Reference to Claim 8
	Jang teaches where the detection of the movement comprises a detection of a body part of a user, and wherein the movement is associated with a gesture (Fig. 5, 17 and Par. 54 and 111 “hands”).

	In Reference to Claim 9 and 15
	Jang teaches where the body part is a right hand or a left hand, wherein the first zone has associated therewith a first set of gestures performed using one of the right hand or the left hand, and wherein a second zone of the plurality of zones has associated therewith a second set of gestures performed using the other of the right hand or the left hand (Fig. 5, 17 and Par. 54 and 111 “as shown in FIGS. 4 and 5, the plane recognition areas 510 and 530 can be respectively divided into left and right areas according to respective positions of the first sensing device 410 and the second sensing device 430 in the electronic device, and be disposed to recognize respective gestures according to a user's left and right hands.”).

Claims 3, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, US 2011/0018795, in view of Perez et al., US 2010/0302257, and IBM “ThinkVision Flat Panel Monitor” Manual (hereinafter IBM) copyrighted 2003.

In Reference to Claim 17
	Jang teaches a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, cause performance of operations comprising: (Par. 125), selecting portions of a surface of the accessory to define a plurality of zones; (Fig. 3 and Par. 35 which teaches a device with sensors which can include accessory devices such as a computer monitor. Par. 54 which teaches where there are sensors on the left and right sides of the device which can thus be respectively divided into left and right areas. As broadly claimed examiner considers the software configuration to interpret the sensor data as left and right hand gestures in the left and right areas as “selecting portions of a surface of an accessory” See also Par. 72 which teaches a user activating or deactivating the input mode of the device to include gesture interaction), detecting a movement of an object in a first zone of the plurality of zones by sensing the object with a first near field sensor (Par. 4 and Par. 39-41 which teach near field sensors, Fig. 5-8, 9, and Par. 52, 67-69 and 73 which teaches where the user makes a hand gesture within a space covered by either sensors 410 and 450 or 430 and 450 and the sensors discriminate the gesture); determining that the movement is associated with an action related to a presentation of an electronic application (Fig. 9 and Par. 52 and 75-76 which teaches where the system uses the sensor data to discriminate the user action and determines a input action associated with the recognized gesture); and transmitting, to the electronic application, the action associated with the movement (Fig. 9 and Par. 75. See also Fig. 10 and Par. 80. See also Fig. 17-20 and Par. 111-119 which teaches an example of a musical instrument application where gestures sensed in left and right zones are used to execute playing an instrument in a music application).
	However, although Jang teaches that the method can be used for various types of applications (See for example Fig. 11 and Fig. 17) and teaches where the method can be used on gaming devices (Par. 35 “portable game terminal”) and teaches where the user can provide input to activate or deactivate the gesture input system (Par. 72), However they do not explicitly teach where the electronic application is a gaming application, or where the selecting is in accordance with an input to the accessory.
	Perez et al. teaches a system where user gestures detected by sensors of the electronic device are used to control actions in a gaming application (Par. 16 “a user may control an application executing on a computing environment such as a game console, a computer, or the like and/or may animate a virtual character such as an avatar, an on-screen character, an on-screen object, or the like by performing one or more gestures and/or movements.”).
	It would be desirable to modify the method and medium of Jang to include a game application as taught by Perez et al. in order to allow the user to enjoy using the intuitive gesture controls on their device for controlling elements of game applications.
	IBM teaches a computer accessory where inputs to the accessory are used to select configuration options for the device (Page 15-19 which teach controls on the accessory used to configure various settings for the device functionality).
	It would be desirable to modify the system of Jang to allow setting of the device by the user according to input via the accessory as taught by IBM, such as buttons on a computer monitor in order to allow the user to more quickly and easily configure the functionality of their device including gesture control functions via dedicated controls clearly available on the device itself. Thus, helping to avoid confusion as to how to configure the device to the user’s liking.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and medium of Jang to include a game application as taught by Perez et al and to allow setting of the device by the user according to input via the accessory as taught by IBM.

	In Reference to Claim 3
	Jang teaches a method as described above in reference to Claim 1. Further, Jang teaches setting of the control zones as described above (See Par. 72 which teaches that the user can turn on or off the gestures input areas on the device via user input). However, Jang does not teach where the selecting is performed in accordance with input to a graphical user interface of the accessory.
	IBM teaches a computer accessory where inputs to a graphical user interface of the accessory are used to select configuration options for the device (Page 15-19 which teaches “On Screen Display” controls on the monitor used to configure various settings for the device functionality).
	It would be desirable to modify the system of Jang to allow setting of the device by the user according to input via the accessory GUI as taught by IBM, such as buttons on a computer monitor in order to allow the user to more quickly and easily configure the functionality of their device including gesture control functions via dedicated controls clearly available on the device itself. Thus, helping to avoid confusion as to how to configure the device to the user’s liking.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and medium of Jang to allow setting of the device by the user according to input via the accessory as taught by IBM.

	In Reference to Claim 19
Jang, Perez et al., and IBM teach wherein the action comprises controlling actions of an animated object presented by the game application, initiating execution of a software application independent of the game application, or a combination thereof (Jang Fig 11-12 and Par. 86-89 which teaches where gestures control the visual behavior of an application GUI and Perez et al. Par. 16 which teaches where gestures control the animations of an on screen game avatar or character).

In Reference to Claim 20
	Jang teaches wherein the object is a right hand or a left hand, wherein the movement is associated with a gesture, wherein the first zone has associated therewith a first set of gestures performed using one of the right hand or the left hand, and wherein a second zone of the plurality of zones has associated therewith a second set of gestures performed using the other of the right hand or the left hand (Fig. 5, 17 and Par. 54 and 111. See also Fig. 17-20 and Par. 113-119).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jang, US 2011/0018795, in view of Perez et al., US 2010/0302257, and Westerman et al., US 2008/0168403.

In Reference to Claim 12
Jang and Perez et al. teach a medium as described above in reference to Claim 11. Further Jang teaches that various sensors may be used for detecting gestures alone or in combination (Par. 40-41 and 43). However, Jang does not explicitly teach where the object makes physical contact with a first portion of the accessory in the first zone.
Westerman et al. teaches a gesture sensing system including near field sensing where an object makes physical contact with a first portion of the device in the first zone (Par. 122 which teaches where gesture sensing on a device can include both proximity and co-located touch sensors).
It would be desirable to modify the medium of Jang and Perez et al. to further include touch sensors in the gesture sensing as taught by Westerman et al. to add an additional level of gesture sensing allowing for additional commends based on touch aspects of the user’s hand movements. For example, adding an extra level of percussive force, or a different timbre to the strike in the instrument application of Jang Fig. 17 if the user actually extends their motion all the way to touching the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the medium of Jang and Perez et al. to further include touch sensors in the gesture sensing as taught by Westerman et al.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, US 2011/0018795, Perez et al., US 2010/0302257, further in view of Mattice et al., US 2007/0259716.

In Reference to Claims 10 and 16
Jang teaches determining, by the processing system, whether the movement is associated with the first zone and the action as described above (See Fig. 9). However, Jang does not explicitly teach determining whether the movement is a new movement not previously associated with the gesture input system and responsive to determining that the movement is a new movement, associating, by the processing system, the new movement with the respective gesture input system.
Mattice et al. teaches a game system with gesture input capability which includes determining whether the movement is a new movement not previously associated with the gesture input system and responsive to determining that the movement is a new movement, associating, by the processing system, the new movement with the respective gesture input system (Fig. 19 and Par. 205-206 which teaches where the gesture system can determine that a sensed movement or gesture is not associated with a command, and then maps the new gesture to a particular meaning based on input from the user).
It would be desirable to modify the method and medium of Jang and Perez et al. to include detection and mapping of new movements or gestures by the system as taught by Mattice et al. in order to allow the user to more easily allocate custom gestures to control the game application as desired or to improve the detection of unique features of a user’s gesture controls.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and medium of Jang and Perez et al. to include detection and mapping of new movements or gestures by the system as taught by Mattice et al.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jang, US 2011/0018795, Perez et al., US 2010/0302257, further in view of Levien et al., US 2013/0325474.


In Reference to Claim 14
Jang and Perez et al. teach a medium as described above in reference to Claim 11 including gesture control of a game application. However, they do not explicitly teach where the action comprises initiating execution of a software application independent of the first application.
Levien et al. teaches a system for gesture controls on a device where the action comprises initiating execution of a software application independent of the first application (Par. 92 which teaches that gesture controls can be configured to open and close various programs).
It would be desirable to modify the medium of Jang and Perez et al. to include an action comprising initiating execution of a software application independent of the first application as taught by Levien et al. in order to allow the user to more easily control the overall operation of the device and launching various programs via the proximity controls.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the medium of Jang and Perez et al. to include an action comprising initiating execution of a software application independent of the first application as taught by Levien et al.

Allowable Subject Matter
Claims 4 and 18 would be allowable if the rejections under non-statutory double patenting, set forth in this Office action, were overcome and the claims and if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/           Examiner, Art Unit 3715                                                                                                                                                                                             /THOMAS J HONG/Primary Examiner, Art Unit 3715